Citation Nr: 0600818	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an atypical organic 
brain syndrome.  

2.  Entitlement to service connection for a schizophrenic 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah




INTRODUCTION

The veteran served on active duty from April 1982 to April 
1986.  

This appeal arises from an October 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for atypical organic brain disease and a 
schizophrenic disorder.  The veteran perfected an appeal of 
these issues.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's atypical organic brain syndrome existed 
prior to service and was not aggravated by active service.

3.  The preponderance of the probative evidence fails to show 
that the veteran suffers from a schizophrenic disorder or 
other psychiatric disorder that was incurred or aggravated in 
service.  


CONCLUSION OF LAW

1.  Atypical organic brain syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2005).

2.  A schizophrenic disorder or other psychiatric disorder 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a July 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a February 
2003 Statement of the Case (SOC).  This document provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, and Social Security Administration disability 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Factual Background

A pre-service medical record from May 1975 revealed that the 
veteran was admitted to a private hospital with diagnoses of 
closed head injury, right hemiplegia and aphasia, comatose 
state secondary to the head injury, and contusion of the left 
temporoparietal area. 
 
The veteran's February 1982 enlistment Report of Examination 
form does not reveal any neurological or psychological 
disorders.  The veteran denied having suffered a head injury, 
denied periods of unconsciousness, and denied depression or 
nervous trouble.  He also denied ever having been a patient 
in a hospital.  On the examination the veteran noted that he 
was in good mental and physical health.  

The veteran's service medical records reveal that in May 1982 
a psychiatric evaluation was conducted, because the veteran's 
superiors questioned his mental competency.  The veteran 
reported a past history of a psychiatric illness.  The 
examiner found that the veteran should be able to complete 
boot training.  

A psychological evaluation was completed in August 1983.  The 
psychologist indicated that the major underlying concern of 
the Coast Guard was that the veteran was having difficulty 
absorbing and maintaining the knowledge put out in the course 
of his training.   The veteran reported being in a motorcycle 
accident prior to service in which he hit his head with on a 
four-by-four and was in a coma for five days.  He indicated 
that since that time or since joining the Coast Guard he had 
difficulty retaining information that he was taught.  The 
psychologist conducted testing and noted that the testing was 
not indicative of any manner of learning disorder so much as 
a problem with anxiety and phobic ideas.  The psychologist 
noted that while currently quite well compensated, there were 
some bizarre ideas and some loosening of associations.  It 
was the psychologist's impression that the veteran may have a 
form of thought disorder, that there was some indication that 
his logic could be autistic, and that he was becoming 
increasingly withdrawn, perplexed and confused.  The 
psychologist recommended that the veteran undergo a 
consultation with a psychiatrist.  He also questioned whether 
the veteran's symptoms represented schizophrenia or a 
schizotypal type personality disorder. 

In September 1983, the veteran underwent a psychiatric 
consultation, but arrived late for the original appointment 
and did not arrive for the second appointment.  The examiner 
stated that he could not adequately evaluate the veteran and 
that the veteran appeared poorly motivated for the interview.  

In January 1984 the veteran was admitted to the hospital to 
determine whether he suffered from a schizophreniform 
disorder.  He admitted to suffering a prior head injury as 
well as heavy marijuana use.  He was interviewed at a 
conference of staff psychiatrists.  The consensus was that 
the veteran showed a mixed disorder marked primarily by a 
residual frontal-lobe syndrome and personality 
characteristics related to his attempts to cope with his 
organic brain syndrome.  The examiner found no evidence of 
psychosis or organic mental defect.  The discharge diagnosis 
was atypical organic brain syndrome, which existed prior to 
service entry.  This diagnosis was reiterated in October 
1984.

A November 1984 Medical Board Report found that the veteran's 
atypical organic brain syndrome manifested itself by moderate 
interference with his social and civilian industrial 
adaptability, existed prior to enlistment, and was not 
aggravated by service.   

The veteran challenged the Medical Board findings, arguing 
that he should be able to stay in the Coast Guard.  He was 
appointed counsel and testified before the Physical 
Evaluation Board (PEB) in November 1985.  The PEB found the 
veteran's atypical organic brain syndrome was 30 percent 
disabling upon entry, 30 percent disabling at the present 
time and that there was no aggravation of the disorder.  The 
PEB explained that the aspect of the veteran's condition 
which rendered him unfit was the learning disability.  They 
further stated that entries into the veteran's service 
records provide clear and convincing evidence that there had 
been no increase in his learning disability during his period 
of service.  The veteran as honorably discharged in April 
1986.  

The veteran's medical records from a private health care 
facility from November 1997 to March 2000 reveal that he was 
treated for depression and delusions.  The veteran's VA 
medical records from January 1999 to April 1999 reveal that 
he was admitted to the VA hospital in April 1999, for 
flushing, hot flashes, and dizziness.  The veteran's 
remaining VA medical records reveal treatment for depression, 
dizziness, and syncope.  

A December 1998 medical report shows the veteran reporting 
that he was diagnosed with attention deficit hyperactivity 
disorder.  The examiner diagnosed the veteran's symptoms as 
attention deficit hyperactivity disorder, and depression.   

In March 2000 VA conducted a psychological evaluation.  The 
veteran reported suffering a significant head injury in a 
motorcycle accident when he was teenager.  He reported 
feeling depressed and having problems sleeping.  The examiner 
diagnosed the veteran's symptoms as status post-severe head 
injury with organic personality changes and impairment in 
cognition.    

A neuropsychological evaluation was performed in December 
2001 in conjunction with the veteran's application for Social 
Security Benefits.  The veteran reported being paranoid but 
denied delusions or hallucinations.  A mental status 
examination revealed that the veteran was mildly retarded and 
suffered from a brain injury.  The examiner diagnosed the 
veteran's symptoms as bipolar disorder and a cognitive 
disorder, and rule out personality disorder.  

The veteran's VA outpatient treatment records from October 
2000 to December 2002 reveal treatment for the veteran's 
depression.  He complained of feeling sad, crying spells, and 
problems sleeping.  The veteran also complained of not being 
able to concentrate.  The veteran indicated on various 
occasions, including in September 2002, that he had never 
heard voices, but has had periods of extreme paranoia.  The 
veteran's symptoms were diagnosed as paranoia.  


Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  "The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the 
government fails to rebut the 38 U.S.C.A. § 1111 presumption, 
the claim is one for service connection, not aggravation.  
Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

As a preliminary matter the Board notes, that all the 
evidence in the veteran's claims file has been reviewed.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Atypical Organic Brain Syndrome

As the veteran acknowledged to Coast Guard personnel in July 
1984, he lied on his entrance examination when he denied 
experiencing a head injury or being hospitalized.  
Objectively, his entrance examination revealed no 
abnormalities.  However, medical evidence contained in the 
record dated in May 1975, prior to service, establishes that 
the veteran suffered a severe head injury and was comatose.  
Moreover, following extensive psychological and psychiatric 
evaluations and testing during service, including 
hospitalization to accurately determine his diagnosis, the 
physicians, and Medical and Physical Evaluation Boards found 
that the veteran suffered from atypical organic brain 
syndrome that existed prior to service and was related to his 
prior head injury.  No competent medical opinion to the 
contrary exists in the record.

In light of all of the evidence, the Board finds that the 
evidence clearly and unmistakably shows the veteran's 
atypical organic brain syndrome pre-existed service and was 
not aggravated thereby.  38 U.S.C.A. § 1111.  

Turning to the question of whether the disorder was 
aggravated by service, the Medical and Physical Evaluation 
Boards found that the disorder was not aggravated by service.  
The PEB reviewed physical, psychiatric and psychological 
evaluations, as well as his service record and his testimony.  
This includes finding shortly after entrance of possible 
mental incompetence, his difficulty in learning and slow 
personality are noted throughout his service medical records, 
and ultimately resulted in his discharge.  The PEB concluded 
that his disorder was 30 percent upon entrance and the same 
at the time the PEB was convened.  They explained that the 
evidence was clear and convincing that there was no increase 
in his disability during his period of service.  

Moreover, none of the post-service medical evidence provides 
any opinion or indication that his military service worsened 
his atypical organic brain syndrome.  Further, the record 
contains no competent medical opinion that any current 
organic brain syndrome is related to service.

In light of the above evidence, the Board finds that the 
evidence fails to show the veteran's atypical organic brain 
syndrome underwent an increase in severity during service.  
Thus, as clear and unmistakable evidence exists that the 
condition existed prior to service and underwent no increase 
during service, aggravation is not shown and the claim is 
denied.


Schizophrenic Disorder

Although the question of whether the veteran had a 
schizophrenic syndrome was raised during service, extensive 
evaluation and testing found no psychiatric disorder other 
than the diagnosed atypical organic brain syndrome.  

None of the post-service medical diagnoses schizophrenia or a 
schizophrenic disorder.  In order to support a claim for 
service connection, the evidence must show that the veteran 
has the claimed disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996).  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The current diagnoses rendered in the veteran's medical 
records, including his VA outpatient treatment records, are 
depression, bipolar disorder, and attention deficit 
hyperactivity disorder.  None of the medical evidence 
suggests that these conditions are related to service.  

As there is no competent evidence which establishes that the 
veteran currently suffers from an a schizophrenic disorder, 
that he suffered from a chronic psychiatric disorder in 
service other atypical organic brain syndrome, or that any 
currently diagnosed psychiatric disorder is related to 
service, service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER


Entitlement to service connection for atypical organic brain 
disease is denied.  

Entitlement to service connection for a schizophrenic 
disorder or other psychiatric disorder is denied. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


